Title: To Benjamin Franklin from Joseph Galloway, 12 October 1770: Two Letters of Introduction
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. Octr. 12. 1770.
The Bearer Mr. Phineas Bond, Son of Doctr. Phineas Bond of this City, is desirous of finishing his Education at the Temple; and for that Purpose now visits London. I have a particular Regard for his Parents, and from a considerable Acquaintance with his Conduct during his Apprenticeship, he also claims my Esteem; I therefore wish to render him any acceptable Service: I know, I can offer him none greater than a cordial Recommendial to your Advice and Friendship, during his Stay in England. I am confident, he will prove neither ungrateful, or unworthy of any Favors you shall confer upon him. I am Dear Sir, with much Esteem, your most Obedient humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master General / of No. America / in / Craven Street / London / per Favor / Mr. Bond
Endorsed: Bond
 
Dear Sir
Philada. Octr. 12. 1770
This will be deliverd to you by Mr. Jacob Rush Brother to Doctr. Rush with whom you are well acquainted. After having obtained Admission, as a Practitioner at Law, in our Several Courts of Justice, he is desirous of completing his Studies at the Temple. The Pleasure you ever take in assisting the Progress of Youth in their laudable Pursuits is a strong Motive with me, to recommend him to your Notice and Friendship. Favors confer’d on him will be esteemed additional Obligations recieved by Dear Sir your most Obedient humble Servant
Jos. Galloway
  
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master General of / North America / in Craven Street / London
Endorsed: Rush
